Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Walter Lee Whitaker appeals the district court’s order denying his motion to amend his complaint and dismissing his complaint for failing to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Whitaker v. Nash-Rocky Mount Bd. of Educ., No. 5:14-cv-00041-BO, 2014 WL 2505521 (E.D.N.C. June 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.